Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Brian K. Ellefsen, DO,
(NPI: 1871694760),

Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-14-810
Decision No. CR3368
Date: September 12, 2014
DECISION

Petitioner, Brian K. Ellefsen, DO, filed a request for hearing to challenge the denial of his
enrollment in the Medicare program. I find that the undisputed material facts establish
that the Centers for Medicare & Medicaid Services (CMS) had the authority to deny
Petitioner’s enrollment application, pursuant to 42 C.F.R. § 424.530(a)(3), based on
Petitioner’s prior convictions. Therefore, I grant summary judgment in favor of CMS
and sustain the reconsideration determination upholding Petitioner’s enrollment denial.

I. Background

Petitioner applied for enrollment in the Medicare program as a supplier! by submitting
forms CMS 855-I and CMS 855-R, both dated August 6, 2013. CMS Exs. 3; 4. In his
enrollment application, Petitioner disclosed that he was convicted of four felonies within
the prior 10 years. CMS Ex. 3, at 3, 8; see also CMS Ex. 4, at 11. Wisconsin Physicians
Services Insurance Corporation (WPS), an administrative contractor acting on behalf of
CMS, advised Petitioner by letter dated October 28, 2013, that it was denying Petitioner’s
enrollment application because of his August 4, 2010 felony convictions. CMS Ex. 2.

' A “supplier” is “a physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
The letter informed Petitioner that he could request reconsideration from WPS within 60
days from the date of the letter. CMS Ex. 2, at 1. Petitioner filed a request for
reconsideration on November 4, 2013. CMS Ex. 1, at 4-6. On January 22, 2014, WPS
issued its reconsidered decision upholding the denial of Petitioner’s enrollment
application based on Petitioner’s felony convictions in 2010.? CMS Ex. 1, at 1-3. The
reconsidered decision advised Petitioner that if he was dissatisfied with the decision he
could request review by an administrative law judge (ALJ). CMS Ex. 1, at 2.

On March 20, 2014, Petitioner filed a timely request for a hearing. The case was
assigned to me on March 26, 2014 for hearing and decision, and I issued an
Acknowledgment and Pre-Hearing Order (Order). In response to my Order, CMS filed a
motion for summary judgment and brief (CMS Br.) accompanied by five exhibits (CMS
Exs. 1-5). Petitioner filed his response (P. Br.) and incorporated CMS Exs. 1-5 along
with three of his own exhibits (P. Exs. 1-3). In the absence of objection, I admit CMS
Exs. 1-5 and P. Exs. 1-3 into the record.

II. Applicable Law

The Social Security Act (Act) requires that the Secretary of United States Department of
Health and Human Services (Secretary) promulgate regulations that establish the
requirements to enroll providers and suppliers of services in the Medicare program. See
Act § 1866(j), 42 U.S.C. § 1395cc(j). Those regulations are currently at 42 C.F.R. Part
424, Subpart P. A provider or supplier must be enrolled in the Medicare program to be
reimbursed for services provided to Medicare beneficiaries. 42 C.F.R. § 424.505. To
enroll, a potential provider or supplier must submit an enrollment application and meet all
participation requirements. 42 C.F.R. § 424.510.

The Act gives the Secretary discretion to refuse to enter into an agreement with a
potential supplier who “has been convicted of a felony under Federal or State law for an
offense which the Secretary determines is detrimental to the best interests of the program

> The reconsidered determination erroneously referred to Petitioner’s denial of
enrollment as a revocation under 42 C.F.R. § 424.535(a)(3), rather than section
424.530(a)(3), which governs denials of enrollment. The October 28, 2013 initial
determination letter correctly cited to section 424.530(a)(3) as did CMS’s pre-hearing
brief. Consequently, Petitioner had proper notice as to the basis of the denial. Petitioner
neither argued prejudice due to this inaccuracy, nor do I find any. See Green Hills
Enterprises, LLC, DAB No. 2199, at 8 (2008)(“The Board has consistently held that after
an administrative appeal has commenced, a federal agency may assert and rely on new or
alternative grounds for the challenged action or determination as long as the non-federal
party has notice of and a reasonable opportunity to respond to the asserted new grounds
during the administrative proceeding.”).
or program beneficiaries.” Act § 1842(h)(8), 42 U.S.C. § 1395u(h)(8). The Secretary has
delegated the authority to accept or deny potential provider and supplier enrollment
applications to CMS. Pursuant to the Secretary’s regulations, CMS may deny a potential
supplier’s enrollment application if the potential supplier has, in the 10 years preceding
enrollment, been convicted of a felony that CMS determines is detrimental to the
Medicare program and its beneficiaries. 42 C.F.R. § 424.530(a)(3). The regulation
provides:

(a) Reasons for denial. CMS may deny a provider’s or supplier’s
enrollment in the Medicare program for the following reasons:

oe Rk

(3) Felonies. If within the 10 years preceding enrollment or revalidation of
enrollment, the provider, supplier, or any owner of the provider or supplier,
was convicted of a Federal or State felony offense that CMS has
determined to be detrimental to the best interests of the program and its
beneficiaries. CMS considers the severity of the underlying offense.

(i) Offenses include —

(B) Financial crimes, such as extortion, embezzlement, income tax
evasion, insurance fraud and other similar crimes for which the individual
was convicted, including guilty pleas and adjudicated pretrial diversions.

oe Rk

(ii) Denials based on felony convictions are for a period to be determined
by the Secretary, but not less than 10 years from the date of conviction if
the individual has been convicted on one previous occasion for one or more
offenses.

42 CFR. § 424.530(a)(3).

When a supplier’s enrollment application is denied, the CMS contractor must notify the
supplier in writing and explain the reasons for the determination and provide information
regarding the supplier’s right to appeal. See 42 C.F.R. § 498.20(a). Ifthe supplier
requests reconsideration by CMS or its contractor, then CMS or its contractor must give
notice of its reconsidered determination to the supplier, giving the reasons for its
determination and specifying the conditions or requirements the supplier failed to meet,
as well as the right to a hearing before an ALJ. 42 C.F.R. § 498.25. If the decision on
reconsideration is unfavorable to the supplier, the supplier has a right to request a hearing
by an ALJ and further review by the Departmental Appeals Board (Board). Act
§ 1866(j)(8), 42 U.S.C. § 1395cc(j)(8); 42 C.F.R. §§ 424.545, 498.3(b)(17), 498.5.

III. Discussion
A. Issues
1. Whether summary judgment is appropriate; and
2. Whether CMS was authorized to deny Petitioner’s Medicare enrollment application.
B. Findings of Fact and Conclusions of Law
1. Summary judgment in favor of CMS is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial.”’ Matsushita Elec. Indus.
Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately supported
summary judgment motion, the non-moving party may not rely on the denials in its
pleadings or briefs, but must furnish evidence of a dispute concerning a material fact — a
fact that, if proven, would affect the outcome of the case under governing law.” Senior
Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of material
fact for hearing, an ALJ must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor. Jd. As discussed
more specifically below, this case presents no genuine disputes of material fact and
therefore may be decided as a matter of law.

Here, CMS has moved for summary judgment and provided documentary evidence
establishing the material facts of the case. Petitioner has not disputed any evidence that
CMS submitted and also incorporated CMS’s documentary evidence in his pre-hearing
exchange. Petitioner argues that WPS abused its discretion in denying Petitioner’s
enrollment application by: erroneously construing the regulation at 42 C.F.R.

§ 424.530(a)(3) as mandating denial of the enrollment application, failing to weigh
factors that support Petitioner’s enrollment in Medicare, and failing to take into
consideration “mitigating” factors related to Petitioner’s convictions. P. Br. at 1-2, 5-15.
Whether CMS or its contractor must consider these factors is a legal matter, not a factual
dispute. Therefore, I find that Petitioner has not presented any evidence or raised any
factual inferences that establish a genuine dispute of material fact that would preclude
summary judgment.

2. CMS was authorized to deny Petitioner’s Medicare enrollment
application based on his 2010 felony convictions.

It is undisputed that on August 4, 2010, Petitioner was found guilty in the United States
District Court for the Western District of Missouri of three felony counts of making and
subscribing false income tax returns and one felony count of conspiracy to defraud the
United States. CMS Exs. 3, at 8; 4, at 11; P. Br. at 1.

CMS may deny an enrollment application if it determines that the supplier, “within the 10
years preceding enrollment or revalidation of enrollment,” has been convicted of “a
Federal or State felony offense that CMS has determined to be detrimental to the best
interests of the program and its beneficiaries.” 42 C.F.R. § 424.530(a)(3). Among the
offenses specifically included as being “detrimental to the best interests of the program
and its beneficiaries” are “[f]inancial crimes, such as . . . income tax evasion .. . and
other similar crimes for which the individual was convicted ....” 42 C.F.R. § 424.530
(a)(3)(i)(B); see also 71 Fed. Reg. 20,754, 20,760 (Apr. 21, 2006) (specifically listing
“income tax evasion” as a felony that is detrimental to the best interests of the Medicare
program or its beneficiaries.). Therefore, contrary to Petitioner’s assertion, CMS may
rely on a conviction of income tax evasion as a per se detriment to the best interests of the
program. See P. Br. at 9 n.6. Further, Petitioner’s convictions occurred just over four
years preceding his enrollment application. Therefore, the regulation clearly authorized
CMS or its contractor to deny Petitioner’s application.

Petitioner claims that in determining his denial, WPS erroneously viewed the regulation
to deny a supplier’s enrollment as mandatory rather than discretionary and that WPS
failed to consider certain factors that would result in cost savings to the Medicare
program. P. Br. at 2, 3. Petitioner maintains that WPS performed a cursory review of his
request for reconsideration and, without explanation, summarily denied his enrollment
without providing a reasoned decision that contained its analysis. P. Br. at 5, 10, 16.
According to Petitioner, the factors WPS should have considered include the needs of the
medically underserved community Petitioner serves, that Petitioner’s “cutting edge
orthopedic” surgical procedures result in a cost savings to the Medicare program, that the
sentencing judge reduced his prison sentence from 14 years to 22 months, and that his
conviction did not involve wrongdoing in regards to either patient care or billing. P. Br.
at 2 n.2, 8, 15, 16; see CMS Ex. 3, at 8.

However, I cannot consider these factors or direct CMS to consider them because CMS
properly denied Petitioner’s enrollment, and I have no authority to review CMS
discretionary determination to take an action authorized by law or direct CMS to do so.
Letantia Bussell, DAB No. 2196 (2008), at 12-13 (explaining that the Act explicitly
places the authority to make the determination of whether an offense is detrimental with
the Secretary who has delegated that authority to CMS, and the ALJ’s authority is limited
to whether CMS established a legal basis for its actions). Once CMS or its contractor
determined that Petitioner had been convicted of felony income tax evasion and felony
conspiracy to defraud the United States, and that the convictions occurred within the 10
years preceding Petitioner’s enrollment application, its subsequent action to deny that
application was a reasonable exercise of the discretion granted to CMS under 42 C.F.R.

§ 424.530(a)(3).

Petitioner’s assertion that, as a third-party contractor, WPS does not have the proper
authority to deny its enrollment is incorrect. P. Br. at 3, 14-15. The Secretary has
general authority to prescribe regulations for the efficient operation of the Medicare
program, including the authority to enter into contracts with contractors such as WPS to
administer the program. Act § 1874A, 42 U.S.C. § 1395kk-1; 42 C.F.R. Part 421.
Medicare contractors have been delegated authority to deny a provider or supplier’s
Medicare enrollment as well as authority to reconsider the initial determination to deny
enrollment. 73 Fed. Reg. 20,754, 20,756 (Apr. 21, 2006); 42 C.F.R. § 498.22(a).

Petitioner asks that I either reverse the reconsidered decision or remand this case to CMS
for it to exercise its discretion and weigh specific mitigating factors presented by
Petitioner. P. Br. at 2. However, based on the undisputed facts, Petitioner is not entitled
to prevail, even if the contractor did not provide an in-depth explanation of its analysis
and how it weighed each of the factors Petitioner presented. Consequently, my
remanding the case to allow CMS to present a more thorough determination would
unnecessarily prolong these proceedings and would require the parties to expend
additional time and resources to achieve the same result.

IV. Conclusion

For the reasons set forth above, I sustain WPS’s reconsidered determination to deny
Petitioner’s enrollment as a supplier in the Medicare program. Within ten years
preceding his enrollment application, Petitioner was convicted of felony offenses that
CMS relied upon as detrimental to the best interests of the Medicare program and its
beneficiaries. Accordingly, WPS properly denied Petitioner’s August 2013 Medicare
enrollment application.

/s/
Joseph Grow
Administrative Law Judge

